Name: Commission Regulation (EEC) No 2503/85 of 3 September 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 9 . 85 Official Journal of the European Communities No L 238/9 COMMISSION REGULATION (EEC) No 2503/85 of 3 September 1985 establishing unit values (or the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1823/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 6 September 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member. States . Done at Brussels, 3 September 1985. For the Commission Claude CHEYSSON Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 2) OJ No L 172, 2 . 7 . 1985, p . 9 . No L 238/ 10 Official Journal of the European Communities 5. 9 . 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 f 07.01 All New potatoes 847 150,88 41,89 127,80 13,45 28073 47,04 10,84 1.12 ex 07.01-21 1 ex 07.01-22 f ex 07.01 B I Broccoli 3764 669,94 186,03 567,48 59,74 124649 208,90 48,15 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1572 279,89 77,72 237,08 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 4334 771,40 214,20 653,43 68,79 143527 240,54 55,44 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 4624 822,98 228,53 697,1 1 73,39 153124 256,62 59,14 1.22 ex 07.01-36 -ex 07.01 D II Endives 1087 193,49 53,73 163,90 17,25 36001 60,33 13,90 1.28 07.01-41 1 07.01-43 f 07.01 F I Peas 10877 1 935,82 537,55 1 639,76 172,62 360178 603,62 139,13 1.30 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 4325 769,72 213,74 652,00 68,64 143214 240,01 55,32 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2246 399,73 111,00 338,59 35,64 74373 124,64 28,72 1.40 ex 07.01-54 ex 07.01 G II Carrots 894 159,11 44,18 134,77 14,18 29604 49,61 11,43 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 833,21 231,37 705,78 74,30 155027 259,81 59,88 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 549 98,40 27,07 82,70 8,70 18159 30,48 6,95 1.70 07.01-67 ex 07.01 H Garlic 4351 779,19 214,38 654,82 68,93 143787 241,38 55,08 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 605,41 168,11 512,82 53,98 112643 188,78 43,51 1.80 l 07.01 K Asparagus : \ I \\ 1.80.1 ex 07.01-71 ||  green 31017 5554,62 1 528,30 4668,07 491,39 1025017 1 720,77 392,72 1.80.2 ex 07.01-71  other 6005 1 068,71 296,76 905,27 95,30 198844 333,24 76,81 1.90 07.01-73 07.01 L Artichokes 2721 484,32 134,48 410,25 43,19 90112 151,02 34,80 1.100 07.01-751 07.01-77 J 07.01 M Tomatoes 1312 233,79 64,62 197,49 20,78 43182 72,70 16,69 1.110 07.01-81 1 07.01-82 [ 07.01 P I Cucumbers 803 143,03 39,71 121,16 12,75 26613 44,60 10,28 1.112 07.01-85 07.01 Q II Chantarelles 28 293 5066,80 1 394,09 4258,11 448,24 934998 1 569,65 358,23 1.118 07.01-91 07.01 R Fennel 2349 418,13 116,11 354,19 37,28 77798 130,38 30,05 1.120 07.01-93 07.01 S Sweet peppers 1 814 324,89 89,39 273,03 28,74 59954 100,64 22,97 1.130 07.01-97 07.01 T II Aubergines 1473 262,16 72,79 222,06 23,37 48778 81,74 18,84 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1050 186,94 51,91 158,35 16,67 34783 58,29 13,43 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1432 254,87 70,77 215,89 22,72 47421 79,47 18,31 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh, whole 4412 790,15 217,40 664,04 69,90 145810 244,78 55,86 2.10 08.01-31 ex 08.01 B Bananas, fresh 2172 389,12 107,06 327,01 34,42 71806 120,54 27,51 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 2303 412,58 113,52 346,73 36,50 76136 127,81 29,17 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 7331 1312,88 361,22 1 103,34 116,14 242272 406,72 92,82 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8718 1561,32 ¢ 429,58 1312,12 138,12 288117 483,68 110,38 2.50 08.02 A I Sweet oranges, fresh : II|||||||||||| 2.50.1 08.02-02 ||II Il II||\ \ 08.02-06 08.02rl2  Sanguines and semi-sanguines 4305 766,32 212,79 649,12 68,33 142582 238,95 55,07 08.02-16 I II Il 5 . 9 . 85 Official Journal of the European Communities No L 238/11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 3052 546,68 150,41 459,43 48,36 100882 169,36 38,65 2.50.3 08.02-05 III \l 08.02-09 08.02-15 08.02-19  others 2429 435,10 119,71 365,65 38,49 80291 134,79 30,76 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1842 329,97 90,79 277,31 29,19 60892 102,22 23,33 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 441,94 122,72 374,35 39,41 82228 137,80 31,76 2.60.3 08.02.28 08.02 B I  Clementines 2039 365,19 100,48 306,91 32,30 67391 113,13 25,82 2.60.4 08.02-34 1 08.02-37 I ex 08.02 B II  Tangerines and others 2824 505,75 139,15 425,03 44,74 93329 156,67 35,75 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 3384 606,14 166,77 509,39 53,62 111853 187,77 42,85 2.80 ex 08.02 D Grapefruit, fresh : \\\ \ 2.80.1 ex 08.02-70  white 2411 431,89 118,83 362,96 38,20 79700 133,79 30,53 2.80.2 ex 08.02-70  pink 3135 561,59 154,51 471,95 49,68 103633 173,97 39,70 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 7650 1370,16 376,98 1 151,47 121,21 252841 424,46 96,87 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2984 534,43 147,04 449,13 47,27 98621 165,56 37,78 2.95 08.05-50 08.05 C Chestnuts 4573 813,85 225,99 689,38 72,57 151425 253,77 58,49 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2105 377,09 103,75 316,90 33,36 69 586 116,82 26,66 2.110 08.06-33 II 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1989 356,22 98,01 299,36 31,51 65735 110,35 25,18 2.120 08.07-10 08.07 A Apricots 2034 362,33 100,14 306,07 32,20 66924 112,67 25,87 2.130 ex 08.07-32 ex 08.07 B Peaches 3120 555,42 154,23 470,48 49,53 103342 173,19 39,92 2.140 ex 08.07-32 ex 08.07 B Nectarines 2095 375,18 103,22 315,30 33,19 69234 116,23 26,52 2.150 08.07-51 1 08.07-55 ] 08.07 C Cherries 4924 876,32 243,34 742,30 78,14 163048 273,25 62,98 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 2297 411,51 113,22 345,83 36,40 75937 127,48 29,09 2.170 08.08 - 11 1 08.08-15 j 08.08 A Strawberries 1974 351,48 97,60 297,73 31,34 65397 109,60 25,26 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 4247 760,66 209,29 639,25 67,29 140368 235,64 53,77 2.180 08.09-11 ex 08.09 Water melons 658 117,97 32,46 99,14 10,43 21770 36,54 8,34 2.190 ex 08.09 Melons (other than water melons) : \ 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 1314 235,45 64,78 197,87 20,82 43448 72,94 16,64 2.190.2 ex 08.09-19  other 4726 846,35 232,86 711,27 74,87 156181 262,19 59,83 2.195 ex 08.09-90 ex 08.09 Pomegranates 7500 1343,15 369,55 1 128,77 118,82 247857 416,09 94,96 2.200 ex 08.09-90 ex 08.09 Kiwis 9458 1 693,91 466,06 1 423,55 149,85 312585 524,76 119,76 2.202 ex 08.09-90 ex 08.09 Khakis 1377 245,14 68,07 207,65 21,86 45612 76,44 17,61 2.203 ex 08.09-90 ex 08.09 Lychees 18 579 3327,35 915,49 2796,29 294,35 614010 1 030,78 235,24